Defendant's motion for a modification of bail conditions as desribed above is hereby GRANTED.

                                                              SO ORDERED.


                                                                       s/ WFK
                                                              _______________________________
 Dated: June 2, 2021                                          HON. WILLIAM F. KUNTZ, II
        Brooklyn, New York                                    UNITED STATES DISTRICT JUDGE
